Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J), rendered April 17, 2001, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in admitting into evidence a police detective’s testimony that the detective identified him as a suspect after the detective spoke with an individual who was not called as a witness. This claim is unpreserved for appellate review, and in any event, is without merit since the challenged statement did not implicate the defendant as the perpetrator of the crime (see People v McClane, 190 AD2d 868 [1993]; cf. People v Latta, 295 AD2d 449 [2002]; People v Martinez, 269 AD2d 608 [2000]).
The sentence imposed was not excessive (see People v Suitte, *61590 AD2d 80 [1982]). S. Miller, J.P., Krausman, Townes and Cozier, JJ., concur.